DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 depends from cancelled claim 10; for the purposes of examination it will be treated as though depending from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 17 and 18 call for providing notification upon detection of an “abnormal” respiratory variation. The disclosure does not set forth how to perform this analysis or what is evaluated, and has no working examples of how to identify an abnormal respiratory variation, or any guidance whatsoever as to how to identify abnormality and decide if notification is necessary. As the range of possible characteristics of which can be evaluated, as well as the wide range of potential limits that might be considered “abnormal” for each of these characteristics, are not predictable, it would require undue experimentation for one of ordinary skill in the art to determine what parameters to evaluate and what thresholds to set for each parameter to determine an “abnormal” respiratory variation which requires notification. 

Claims 1, 3-5, 7, 8, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 7, and 19 each call for the analyzer to comprise a memory and processor configured to perform various tasks; the disclosure does not set forth the presence of a memory or processor at any point, and merely generally recites that various “acquirer” or “section” elements perform these tasks without reciting any particular processor or memory.

Claims 1, 3-5, 8, 9, 11-13, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 calls for comparing “ratios of amplitudes of the unit pulses and corresponding adjacent unit pulses”. The disclosure only provides for evaluating amplitudes of unit pulses and their corresponding preceding unit pulses (see figure 3 and pp. 11-12 as filed), not comparisons of the unit pulses on either side of the particular unit pulse as claimed. Still further, as the disclosure only sets forth finding one amplitude ratio for each particular unit pulse, the disclosure does not provide for how one would evaluate a unit pulse if the ratio with one of its corresponding unit pulses is within the range but the other of its corresponding unit pulses is not within the range. As such, the disclosure does not reasonably convey possession of evaluating whether ratios of amplitudes of the unit pulses and corresponding adjacent unit pulses are each within a selection range at the time the invention was filed. The same issue is also found in claims 9 and 19, and not remedied by any dependent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, 11-13, 15-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for finding “ratios of amplitudes of the unit pulses and corresponding adjacent unit pulses” and comparing these ratios to the selection range in order to select unit pulses which have ratios within the range. As set forth, this requires each unit pulse to be compared to both its preceding pulse and its subsequent pulse, but does not indicate or clarify whether that unit pulse would be selected if only one of its ratios is within the selection range. Does this require finding two ratios for each unit pulse (for the preceding pulse and subsequent pulse individually), or is the ratio the amplitude of the unit pulse to the amplitude of “corresponding adjacent unit pulses” somehow combined into one value? Still further, the selection of pulses “corresponding to ratios within the selection criteria range” is additionally unclear. How does a pulse correspond to a ratio? If the data includes pulses A, B, C, if the ratio A:B is within the range, would both pulses be selected or only one of A or B? For a sequence A, B, C, D, one would look at both B:C and C:B – would both B and C be selected each time (thus being selected twice)? The same issues are also found in claim 9 and 19. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.

	
Claims 7 and 15 call for finding a single unit pulse wave which is used to determine a respiratory variation. It is entirely unclear how a respiratory variation can be found or even physically present in a single unit pulse wave, nor is this clarified by any part of the disclosure.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.

	
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  evaluating a respiratory variation to determine whether it is “abnormal”; the claim calls for performing a task in response to an “abnormal” variation but does not call for any evaluation of respiratory variation and does not set forth any criteria that could be used to determine whether that respiratory variation is “abnormal”. The Examiner notes that Applicant argues that it is not “essential” to identify abnormality; if this is the case, it is entirely unclear how or when one would perform notification of abnormality when the abnormality is not determined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8-13, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving physiological data, selecting a particular subset of the physiological data based on a selection range determined from the physiological data, and finding a respiratory variation from that data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited identification of a respiratory variation does not present any improvement to technology, does not effect any particular treatment, does not use any particular machine or transform any article, and is applied only by generally linking its use to a technological environment (the processor, memory, and display). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computing device does not perform any other tasks other than the basic manipulation of data as set forth above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea is embodied as a wholly generic “processor and memory” configured to manipulate data, serving as generic computing components doing basing computing tasks and providing a basic technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well‐understood, routine, and conventional functions), where the use of a display for outputting a result is no more than the most basic conclusion of a computing process(see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) and claims 9-16 are wholly unembodied and might be performed entirely mentally. As recited, the claims “acquire” data, which is not the same as active sensing and merely requires the input of data from some unspecified source – even if sensing were actively performed as part of the claimed invention it would still likely be an insignificant extrasolution activity of data gathering. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than an abstract idea.
The dependent claims also do not add anything significantly more, as they are all directed to aspects of the calculations performed in the abstract idea itself. 
Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving physiological data, selecting a particular unit pulse wave by eliminating unit pulse waves having an amplitude which is outside a range derived from the plurality of pulse waves, and finding a respiratory variation from that single unit pulse wave, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited identification of a respiratory variation does not present any improvement to technology, does not effect any particular treatment, does not use any particular machine or transform any article, and is applied only by generally linking its use to a technological environment (the processor, memory, and display). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computing device does not perform any other tasks other than the basic manipulation of data as set forth above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea is embodied as a wholly generic “processor and memory” configured to manipulate data, serving as generic computing components doing basing computing tasks and providing a basic technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well‐understood, routine, and conventional functions), where the use of a display for outputting a result is no more than the most basic conclusion of a computing process(see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) and claims 9-16 are wholly unembodied and might be performed entirely mentally. As recited, the claims “acquire” data, which is not the same as active sensing and merely requires the input of data from some unspecified source – even if sensing were actively performed as part of the claimed invention it would still likely be an insignificant extrasolution activity of data gathering. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than an abstract idea. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving physiological data, selecting a particular unit pulse waves by eliminating unit pulse waves having an amplitude which is outside a range derived from the plurality of pulse waves, and finding a respiratory variation from the selected unit pulse waves, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited identification of a respiratory variation does not present any improvement to technology, does not effect any particular treatment, does not use any particular machine or transform any article, and is applied only by generally linking its use to a technological environment (the processor, memory, and display). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computing device does not perform any other tasks other than the basic manipulation of data as set forth above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea is embodied as a wholly generic “processor and memory” configured to manipulate data, serving as generic computing components doing basing computing tasks and providing a basic technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well‐understood, routine, and conventional functions), where the use of a display for outputting a result is no more than the most basic conclusion of a computing process(see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) and claims 9-16 are wholly unembodied and might be performed entirely mentally. As recited, the claims “acquire” data, which is not the same as active sensing and merely requires the input of data from some unspecified source – even if sensing were actively performed as part of the claimed invention it would still likely be an insignificant extrasolution activity of data gathering. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112a of claims 17 and 18, Applicant now argues that the claimed invention does not need to actually identify an abnormal variation as long as it is capable of providing a notification of such. The Examiner notes that the claims call for providing a notification “when the respiratory variation is abnormal.” – the notification is provided when the respiratory variation is abnormal, such that it cannot perform the required notification of the condition without having identified it. It does not call for providing notification of “an abnormal variation” in the generic sense, but specifically identifies that the notification is provided when the specific respiratory variation which has been determined is considered abnormal.
Regarding the rejections under 112a of claims 1+, Applicant cites to MPEP 2181 to supposedly negate the need to fully disclose elements of an invention. The Examiner notes that this section of the MPEP and the case law that Applicant cites are both directed to 112f, not 112a, such that Applicant’s remarks are unrelated to the rejection in question and thus moot.
Regarding the rejections under 112b, Applicant appears to misunderstand the issues with the selection of unit pulses; these have been clarified above.
Regarding claims 7 and 15, Applicant somehow believes that “the claim does not recite that the respiratory variation is selected form [sic] only a single pulse wave”. The claims recite:

    PNG
    media_image1.png
    39
    396
    media_image1.png
    Greyscale

This is an explicit recitation that the variation is calculated from the single selected pulse wave; Applicant’s assertion that the claim does not call for what the claim calls for is entirely unpersuasive.
Regarding claims 17 and 18, Applicant continues to argue that it is not essential to determine whether the respiratory variation is abnormal; this remains entirely unpersuasive. For the invention to be capable of providing a notification that the respiratory variation is abnormal it must first be able to identify the abnormality. 
Regarding the rejections under 101, Applicant argues that the claims are directed to an improvement, that improvement being increase of accuracy during use of an artificial respirator. As noted by Applicant, the components or steps that provide the improvement must be present in the claims; however, Applicant has not identified what components or steps provide this supposed improvement, particularly as this improvement is based upon the invention being used in conjunction with an artificial respirator. Merely stating that “the claims recite the features that realize the improvement” is not an identification of these steps or components.
The claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791